Citation Nr: 9913057	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for right shoulder 
disability.

5.  Entitlement to service connection for back disability 
other than the cervical spine.

6.  Entitlement to service connection for flu-like symptoms 
due to undiagnosed illness.

7.  Entitlement to service connection for mood swings due to 
undiagnosed illness.

8.  Entitlement to service connection for seborrheic 
dermatitis, to include as being due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was docketed at the Board in 1996.  


FINDINGS OF FACT

1.  The veteran's claims for service connection for right 
knee disability, left knee disability, cervical spine 
disability, right shoulder disability, back disability other 
than the cervical spine, flu-like symptoms due to undiagnosed 
illness, and mood swings due to undiagnosed illness are, in 
each instance, not plausible.  

2.  Seborrheic dermatitis was first shown during peacetime 
service.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for right 
knee disability, left knee disability, cervical spine 
disability, right shoulder disability, back disability other 
than the cervical spine, flu-like symptoms due to undiagnosed 
illness, and mood swings due to undiagnosed illness are, in 
each instance, not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Seborrheic dermatitis was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I through VII, addressed with 
particularity hereinbelow, is whether he has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I through 
VII are, in any instance, well grounded.


I.  Right Knee Disability

II.  Left Knee Disability

III.  Cervical Spine Disability

IV.  Right Shoulder Disability

V.  Back Disability other than the Cervical Spine

Concerning his claims for service connection for disability 
involving each knee, the veteran contends, in essence, that 
he presently has chronic disablement referable to each knee 
due to activity-related traumas sustained in service.  In 
this regard, service medical records reflect that, in April 
1990, the veteran complained of experiencing "sharp pain" 
in his right knee, apparently in the aftermath of an episode 
of running.  The assessment, following physical examination, 
was minor strain.  The following month, in May 1990, the 
veteran presented with a complaint of running-related pain in 
his right knee.  The assessment, following physical 
examination, was possible knee sprain.  In June 1990, the 
veteran complained of enduring left knee pain; the 
assessment, following physical examination, was left knee 
strain.  When he was examined for service separation purposes 
in March 1995, the veteran was noted to have "chronic" 
problems referable to the left knee.  Subsequent to service, 
when examined by VA in May 1995, the veteran complained of 
having experienced pain in each knee in service in the early 
1990's.  On physical examination, there was "no significant 
tenderness on palpation" with respect to either knee, and 
the veteran exhibited an ability to flex each knee to 145 
degrees.  The pertinent examination impression was "[k]nee 
pain", for which no cause could be found.

In considering the veteran's claims for service connection 
for disability involving each knee, the Board is fully 
cognizant that the veteran was noted to experience 'chronic' 
problems, at least on the left, when examined for service 
separation purposes.  Notwithstanding such consideration, 
however, the Board is constrained to point out that the 
veteran is not shown, with respect to either knee, to 
presently have a disability of chronic derivation.  Indeed, 
the extent of flexion exhibited by the veteran relative to 
each knee on the May 1995 VA examination, to 145 degrees, is 
indicative of motion in such excursion which is greater than 
full.  See 38 C.F.R. § 4.70, Plate I (1998).  Given the 
foregoing, then, and inasmuch as the presence of pertinent 
disability of chronic derivation is prerequisite to any 
consideration of service connection therefor, see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Board is 
constrained to conclude that plausible claims for service 
connection for disability involving each knee have not, in 
either instance, been presented.  Accordingly, these claims 
are not well grounded.  38 U.S.C.A. § 5107(a). 

With respect to his claim for service connection for cervical 
spine disability, the veteran indicates that his neck bothers 
him if he engages in strenuous activity, such as running, and 
he avers, in substance, that he presently has chronic 
disablement involving his cervical spine due to service.  In 
this regard, service medical records reflect that in July 
1987, the veteran complained of experiencing pain in his 
upper back in the aftermath of having moved some apparently 
heavy equipment.  Findings on physical examination included 
tenderness in the cervical region of the spine; there was no 
pertinent assessment.  A number of years later, in June 1993, 
the veteran complained of experiencing "severe back pain" 
in the aftermath of his involvement in a hill climbing 
mishap; the assessment, following physical examination, was 
cervical strain, secondary to a fall.  Subsequent to service, 
when examined by VA in May 1995, the veteran related having 
injured his neck when he "fell down a hill" in service.  On 
physical examination, the veteran was free of spasm or 
tenderness involving his cervical spinal segment, and 
cervical motion was noted to be "entirely normal and pain 
free".  The pertinent examination impression was "[n]eck 
pain", for which no cause could be found.

In considering the veteran's claim for service connection for 
cervical spine disability, the Board notes that the inservice 
fall, in which he hurt his neck, to which the veteran 
referred on the May 1995 VA examination is in fact 
substantiated in service medical records.  Notwithstanding 
such consideration, however, the Board is constrained to 
point out that the veteran is not shown to presently have any 
disability/pathology referable to his cervical spine.  In 
view of such consideration, then, and since the presence of 
pertinent disability is, as noted above, prerequisite to any 
consideration of service connection therefor, see Brammer, 
supra, the Board is constrained to conclude that a plausible 
claim for service connection for cervical spine disability is 
not presented.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a). 

With respect to his claim for service connection for right 
shoulder disability, the veteran contends, in essence, that 
he has current disability involving the right shoulder as a 
result of service.  In this regard, service medical evidence 
dated in June 1993 reflects that, in the course of the 
veteran's presentation at that time in the aftermath of his 
involvement in the hill climbing mishap addressed above, he 
complained of pain originating in his neck "going [into his 
right] shoulder".  Right shoulder pain was noted in 
conjunction with the veteran's examination for service 
separation purposes in March 1995.  However, there were no 
positive findings referable to the veteran's right shoulder 
when he was examined by VA in May 1995, nor was there any 
pertinent examination assessment.  In the absence, then, of 
any evidence of record establishing the presence of any 
chronic disability or pathology referable to the right 
shoulder, a plausible claim for service connection therefor 
is not presented.  Consequently, such claim is not well 
grounded.  38 U.S.C.A. § 5107(a). 

As pertinent to his claim for service connection for back 
disability other than the cervical spine, the veteran 
contends, in essence, that he has current disability 
involving possibly the lumbar segment of his spine due to 
physical trauma experienced during his participation in 
athletics in service.  In this regard, service medical 
evidence dated in December 1992 reflects that the veteran at 
that time presented with a complaint of having injured his 
low back three weeks earlier while playing football.  The 
assessment, following physical examination, was mechanical 
low back pain.  Thereafter, when he was examined for service 
separation purposes in March 1995, the veteran was noted to 
experience low back pain of "chronic" derivation.  
Subsequent to service, when examined by VA in May 1995, the 
veteran stated that he had "no back pain with ordinary 
activity".  On physical examination, he had no "postural 
abnormality or fixed deformity" and, with specific reference 
to his lumbar spinal segment, there was "no evidence of pain 
on motion".  There was no pertinent examination assessment.

In considering the veteran's claim for service connection for 
back disability other than the cervical spine, the Board is 
fully cognizant that, apparently as a result of his 
involvement in a football mishap several years earlier, the 
veteran was noted to experience 'chronic' low back pain when 
examined for service separation purposes.  Despite such 
consideration, however, the Board is constrained to point out 
that the veteran is not shown on the May 1995 VA examination, 
with respect to any pertinent spinal segment (i.e., each 
spinal segment except that referable to his cervical spine), 
to presently have any disability of chronic derivation.  
Given such result on the May 1995 VA examination, and in the 
absence of any other evidence of record documenting the 
presence of any pertinent spinal disability/pathology, the 
Board is constrained to conclude that a plausible claim for 
service connection for back disability other than the 
cervical spine has not been presented.  Accordingly, such 
claim is not well grounded.  38 U.S.C.A. § 5107(a). 

VI.  Flu-like Symptoms due to Undiagnosed Illness

VII.  Mood Swings due to Undiagnosed Illness

The veteran contends, relative to each of the two conditions 
implicated in issues VI and VII for which service connection 
is sought, that he presently has each of the same and that 
they are, moreover, traceable, in each instance, to the 
period in which he was stationed overseas during the Persian 
Gulf War, which deployment is in fact reflected on pertinent 
service personnel (DD 214) documentation.  Service 
connection, in the context of this aspect of the appeal, may 
be established for chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001.  38 C.F.R. § 3.317 
(1998).  

Concerning the veteran's claim for service connection for 
flu-like symptoms due to undiagnosed illness, the Board is 
cognizant that, even though flu-like symptoms do not comprise 
a designated symptomatology which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b), the signs and symptoms listed under 
such provision are not exhaustive.  See id.  As pertinent to 
flu-like symptoms, the veteran was noted to experience the 
same on the occasion of his examination by VA in May 1995.  
However, the veteran neither contends, nor does the evidence 
reflect, that he has any current disability/pathology of 
either acute or chronic derivation of which flu-like symptoms 
are a manifestation.  In the absence of such current 
disability/pathology, the presence of which is prerequisite 
to any favorable claim for service connection predicated on 
undiagnosed illness, see 38 C.F.R. § 3.317(a)(1), a plausible 
claim for service connection for flu-like symptoms due to 
undiagnosed illness is not presented and, therefore, such 
claim is not well grounded.  38 U.S.C.A. § 5107(a).  

Regarding the veteran's claim for service connection for mood 
swings due to undiagnosed illness, the Board is cognizant 
that the same presumably qualify, being a 
"[n]europsychological" sign or symptom, as a designated 
symptom which may comprise a manifestation of undiagnosed 
illness in accordance with 38 C.F.R. § 3.317(b).  In this 
regard, when the veteran was examined by VA in May 1995, he 
alluded to experiencing "wild swings" involving his mood.  
Nevertheless, even if the mood swings of which the veteran 
complained in May 1995 are viewed as a qualifying sign or 
symptom of undiagnosed illness within the purview of 
38 C.F.R. § 3.317(b), the Board would emphasize that the 
provisions of such regulation generally would only authorize 
service connection for a present disability of chronic 
derivation of which mood swings were a manifestation.  In 
this regard, however, when psychiatrically examined by VA in 
May 1995, the veteran specifically denied experiencing either 
anxiety or depression and the examination diagnosis was 
"[n]o mental illness".  In the absence, then, of any 
pertinent disability, the presence of which is prerequisite 
to any favorable claim for service connection predicated on 
undiagnosed illness, see 38 C.F.R. § 3.317(a)(1), a plausible 
claim for service connection for mood swings due to 
undiagnosed illness is not presented and, therefore, such 
claim is not well grounded.  38 U.S.C.A. § 5107(a).  

In reaching each aspect of the disposition set forth 
hereinabove, bearing on the disabilities included in issues I 
through VII set forth above, the Board is cognizant of a 
number of lay statements submitted of the veteran's behalf 
which reflect, collectively, that the veteran, at various 
times during his period of service, experienced problems 
including back pain and mood swings.  However, the Board 
would point out that, even ignoring that the precise basis 
upon which the issues addressed above serves (in each 
instance) to moot any notion of (in each instance) a well 
grounded claim, assertions by lay individuals cannot, in the 
context of the above-addressed issues, constitute evidence to 
render a claim well grounded.  See Layno v. Brown, 6 Vet. 
App. 470 (1994).  

VI.  Seborrheic Dermatitis, to include as being due to 
Undiagnosed Illness

The Board finds that the veteran's claim for service 
connection for seborrheic dermatitis, to include as being due 
to undiagnosed illness, is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  Service connection may be granted for 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

The veteran contends, in substance, that he was initially 
found to have seborrhea during his period of service.  In 
this regard, the report of his March 1995 service separation 
examination reflects that the veteran then suffered with 
"seborrhea".  Subsequent to service, when examined by VA in 
May 1995, the veteran was found to have minimal seborrheic 
dermatitis on his face.  Given the latter finding, and 
inasmuch as the veteran was first noted to have seborrhea is 
service, the Board is of the view that service connection for 
seborrheic dermatitis is in order.  Service connection for 
such condition is, therefore, granted.  38 U.S.C.A. §§ 1131, 
5107.


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for right knee disability, 
left knee disability, cervical spine disability, right 
shoulder disability, back disability other than the cervical 
spine, flu-like symptoms due to undiagnosed illness, and mood 
swings due to undiagnosed illness is, in each instance, 
denied.  

Service connection for seborrheic dermatitis is granted.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

